Citation Nr: 0524747	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  99-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a cold injury to both feet from October 7, 1996, 
to January 11, 1998.

4.  Entitlement to a rating in excess of 20 percent for the 
veteran's right foot cold injury residuals from January 12, 
1998.

5.  Entitlement to a rating in excess of 20 percent for the 
veteran's left foot cold injury residuals from January 12, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1977.  
The veteran had five months of foreign service in Germany.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in November 1998, July 2000, 
and July 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.

The veteran's original claim seeking entitlement to service 
connection for residuals of cold injury to the feet was 
denied by a final rating decision in March 1993.  
Subsequently the Board in an August 1998 decision reopened 
and granted the veteran's claim.  

By rating action in November 1998 the RO assigned a 10 
percent rating from October 1996 for bilateral lower 
extremity cold injuries.  Separate 10 percent ratings for 
each lower extremity were assigned from January 12, 1998, the 
date of a change in the rating schedule providing for 
separate ratings for each extremity affected by cold injury.  
The veteran appealed for higher ratings. Fenderson v. West, 
12 Vet. App. 119 (1999).

By rating actions in July 2000 the RO denied service 
connection for peripheral neuropathy; and by rating action in 
July 2002 the RO denied service connection for an adjustment 
disorder.  

In December 2002, pursuant to 38 C.F.R. § 19.9(a)(2), the 
Board undertook additional development to include obtaining 
copies of medical records associated with the grant of Social 
Security Administration (SSA) benefits by a decision dated in 
September 2001, based upon Raynaud's phenomenon, 
polyneuropathy and diabetes.  In addition the veteran was to 
be afforded a cold injury protocol examination and a 
psychiatric examination.  These examinations were completed 
in April 2003.  However, in May 2003, the United States Court 
of Appeals for the Federal Circuit invalidated provisions of 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 234 F.3d 
682 (Fed. Cir. 2003).  The Board no longer has authority to 
decide claims based on new evidence that it develops or 
obtains without obtaining a waiver.  Thus, in September 2003, 
the Board remanded this case to the RO for initial 
consideration of the new evidence.  

By rating action in February 2005, the RO increased the 10 
percent ratings for cold injury to the left and right feet 
from 10 percent to 20 percent each.  This was effective to 
January 12, 1998, the date of the change in the VA 
regulations regarding cold injuries.


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy of both upper and 
both lower extremities is not related to an in-service 
disease or injury or a service-connected disability.

2.  The veteran's psychiatric disorder, diagnosed as major 
depressive disorder, single episode, severe without psychotic 
episode, and adjustment disorder with depressed mood is not 
shown to be related to an in-service disease or injury; it 
was not manifest to a compensable degree within one year 
following separation from service; and it was not caused or 
aggravated by a service-connected disability.

3.  From October 7, 1996, to January 11, 1998, the veteran's 
residuals of frozen feet were manifested by mild symptoms of 
tingling sensations and some pain.

4.  Since January 12, 1998, the veteran's cold injury 
residuals of the right foot and the left foot are manifested 
by complaints of pain, numbness, cold sensitivity, or 
arthralgia, plus 5th toenail color change abnormalities; 
there are no associated color changes or tissue loss, 
cyanosis, hyperemia, edema, fungus, scars or ulcerations of 
the feet.  The feet were cool to touch and dry, and the nails 
were intact.  No orthopedic abnormalities were noted.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active service, nor is it due to or the proximate result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2004).

2.  A psychiatric disorder was not incurred in or aggravated 
by active service, nor may a psychiatric disorder be presumed 
to have been incurred during such service, nor is a 
psychiatric disorder proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2004).

3.  The criteria for an initial rating in excess of 10 
percent for residuals of a cold injury to both feet, from 
October 7, 1996, to January 11, 1998, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7122 (prior to January 12, 1998)
.
4.  The criteria for an evaluation in excess of 20 percent 
for cold injury residuals of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7122 (2004).

5.  The criteria for an evaluation in excess of 20 percent 
for cold injury residuals of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.104, Diagnostic Code 7122 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his 
claims by correspondence dated in September 2001 and by the 
supplemental statement of the case (SSOC) dated in February 
2005.    

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran, in the September 2001 letter, 
that his claim for peripheral neuropathy was going to be 
reconsidered under the VCAA, and what information and 
evidence was needed to substantiate his claim.  The letter 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  

He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  The RO 
requested that the veteran clarify the nature of the benefits 
sought.  

The letter advised him what information and evidence would be 
obtained by VA, namely, medical records, employment records, 
and records from other Federal agencies.  Subsequently, the 
Board notes that the elements of the VCAA were addressed by 
the RO in the February 2005 SSOC.    

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  When considering the notification letters and 
the other documents described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims. 

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This was not 
accomplished with respect to the claims decided herein as the 
initial decisions on 4 of the issues occurred prior to the 
passage of the VCAA.  To the extent that there may be an 
error in timing, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement in this case was 
harmless error.  After VCAA notice was provided to the 
veteran, the issues on appeal were re-adjudicated and a 
statement of the case was provided to the veteran.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran. All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, is 
unobtainable, including SSA award documents and medical 
evidence.  

The RO also obtained records of private physicians the 
veteran cited as supportive of his claims.  In addition the 
veteran was provided the opportunity to present testimony at 
a personal hearing at the RO in February 1998, and was also 
afforded several comprehensive VA examinations. 

As will be explained in more detail below, the Board finds 
that further development is not needed in this case with 
respect to the issues on appeal because there is sufficient 
evidence to decide the claims.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Background.   During service in February 1977, the veteran 
was treated with foot soaks for complaints of foot pains 
related to the cold.  There are no other entries regarding 
any frostbite treatment or injuries in service.  Neither are 
there any complaints or treatment in service for peripheral 
neuropathy or for a psychiatric disorder.  

In a November 1992 VA examination, some thinning of the skin 
over the plantar aspects of the 4th and 5th toes bilaterally 
was noted.  The thinning of the skin was more marked on the 
right.  The skin of the remaining toes appeared normal.  The 
veteran stated that the right foot was more involved in the 
frostbite than the left.  Excellent hair growth was noted on 
the dorsum of both feet and toes.  Good pulses were palpated 
in the peripheral arteries.  The diagnosis was residuals of 
thermal injury (frostbite) of both feet, characterized by 
history and physical findings.  

By rating action in March 1993 service connection for 
frostbite of both feet was denied.  This decision was not 
appealed and became final.  The veteran reopened his claim in 
October 1996.

A rheumatology report dated in April 1997 from Thomas M. 
Kovaleski, M.D., noted that the veteran reported frostbite to 
his feet in Germany.  Since that time the pain in his feet 
had gotten progressively worse.  It was worse in winter when 
his feet felt like they were cold and perspiring.  He had 
some pain in the summer but not as much.  His hands also 
change color in cold to a whitish discoloration.  He denied 
hair loss, skin rash, mucositis, polyseroytitis, and 
difficulty swallowing.  The impression was that his foot pain 
was secondary to frostbite.  He was sensitive to cold, had 
Raynaud's phenomenon by his own description, and his pain was 
worse with colder weather.

A letter dated in September 1997 from Derek Lewis, M.D., 
noted that he had treated the veteran since November 1992 for 
foot pain secondary to frostbite.  Over the past 5 years he 
had continually presented with pain in his feet, which was 
worse in winter.

In a February 1998 personal hearing at the RO, the veteran 
testified that in 1975 while on maneuvers in Germany he got 
his feet wet.  He was uncomfortable and reported to sick 
call.  He was instructed to change his socks, given foot 
powder, and told to keep his feet dry.  His feet have 
bothered him since then and have gotten worse as he got 
older.  He first went to the VA in 1992 for treatment.  His 
main symptoms were pain and throbbing which hurt worse in 
winter than summer.  Cold weather, walking, and weight on his 
feet caused the pain.  The veteran was noted to be a 
recovering alcoholic and drug user.  As such, he refused to 
take painkillers for his foot pain.  

In August 1998, the Board reopened the claim and granted 
service connection for frostbite of the feet.  

By rating action in November 1998 a 10 percent evaluation for 
cold injury of both feet was assigned effective from October 
7, 1996.  That same rating action noted that the rating 
criteria for cold injuries had recently been amended allowing 
assignment of a separate rating for each foot.  As such, the 
evaluation was changed to service connection for cold injury 
of the right foot and the left foot each evaluated as 10 
percent disabling from January 12, 1998, the effective date 
of the change in the rating criteria.

In a May 1999 VA examination, the veteran reported being 
exposed to minus 40 degrees temperature in Germany in 1975.  
He was treated by a medic who soaked his feet and told him to 
keep them dry.  At the time he complained of numbness, 
tingling, and throbbing pain in his feet.  He had not had 
skin grafts or foot surgery, and had not lost any toes.  He 
had noticed darkness of his toenails involving the fifth toes 
bilaterally.  He reported continuing episodes of numbness and 
paresthesias involving the feet and the legs below the knees.  
He reported excessive sweating of the feet, and on exposure 
to cold the toes at times become pale and he gets aching 
discomfort.  An EMG in February 1999 was consistent with 
bilateral neuropathic sensorimotor peripheral neuropathy.  

The examiner noted no evidence of pes planus, pes cavus 
deformity, callous formation, loss of digits, or fungal 
infection of the feet.  The feet were moist but cool to 
touch.  Toenail thickness was normal but there was 
hyperpigmentation of the fifth toenails bilaterally.  There 
was partial hair loss over the toes and dorsum of the feet.  
Dorsalis pedis and posterior tibial pulses were excellent 
bilaterally.  The impression was residuals of cold injuries 
to both feet with previously documented by EMG neuropathic 
sensorimotor peripheral neuropathy.

In support of his claim the veteran submitted several 
statements from Dr. Kovaleski including an April 2000 
statement noting that, "This man has a neuropathy stemming 
back to severe cold exposure.  I believe his neuropathy is 
related to his cold exposure that he sustained while in the 
Armed Forces."  A May 2000 statement from Dr. Kovaleski 
stated that, "I believe that he suffered significant thermal 
injury causing his continued paresthesias of his lower 
extremities."

In a June 2000 VA examination, the examiner noted the veteran 
was unemployed.  He last worked in August 1999.  He reported 
the onset of numbness of both feet about 5 or 6 years ago.  
His legs had also been weak for about 4 years.  He had some 
associated burning and had been treated with Amitriptyline 
for this.  He denied a history of diabetes mellitus, vitamin 
deficiency, uremia, thyroid dysfunction, or a family history 
of peripheral neuropathy.  He had an EMG of the lower 
extremities in February 1999 which revealed an axonopathic 
sensory motor peripheral neuropathy of the lower extremities.  
He reported never having an alcohol problem and only used 
alcohol socially in the past.  However he had been 
hospitalized in 1992 for alcohol rehabilitation.  

In reviewing his record the examiner noted the veteran was 
admitted in 1992 to Ft. Root VAMC for alcohol, cocaine, and 
marijuana abuse.  At that time he was drinking 6 cans of beer 
and a pint of gin daily and reportedly had not been sober for 
the previous 5 years.  

The examiner noted the veteran had been recently evaluated by 
a rheumatologist for myalgia and weakness and found to have a 
persistently elevated serum CPK.  An MRI revealed changes 
consistent with myositis and he was currently being treated 
for that.  He had mild weakness of the lower extremities with 
strength being 90-95% normal bilaterally and symmetrically, 
including proximal strength.  There was no ataxia, sensory, 
pinprick sensation was decreased in a glove distribution to 
the midforearms bilaterally and in a stocking distribution to 
the knees bilaterally.  Touch sensation was intact, as was 
proprioception in both feet.  Vibratory sensation was 
diminished in both feet, and intact in the upper extremities.  
Patellar tendon jerks were absent bilaterally.  Achilles 
tendon jerks were trace present and symmetrical, and plantar 
responses were flexor bilaterally.  The impression was 
generalized distal symmetrical sensory motor peripheral 
neuropathy involving both upper and lower extremities.  It 
was the opinion of the examiner that this was most likely 
secondary to ethanol toxicity.  The rational for this opinion 
was the documentation of significant ethanol abuse for 
several years prior to the onset of these symptoms and the 
fact that the veteran had clinical evidence of sensory loss 
involving both upper and lower extremities; myositis 
resulting in myalgia and lower extremity weakness most 
probably present for the past 4 years.

In a July 2000 rating action service connection was denied 
for peripheral neuropathy, described as generalized distal 
symmetrical sensory motor peripheral neuropathy involving 
both upper and lower extremities, claimed as secondary to 
service-connected disability of residuals of cold injury to 
both feet.  In making that determination the RO noted that 
the evidence failed to establish any relationship between the 
peripheral neuropathy and the cold injury to the veteran's 
feet.  

In March 2001 the veteran filed a claim for an adjustment 
disorder secondary to his cold injuries of the feet.  The RO 
subsequently received VA mental health clinic records from 
June to September 2000 revealing treatment for major 
depression.

The RO received a letter in November 2001 from a VA Mental 
Health Clinic nurse who noted that the veteran was followed 
in the clinic for major depression, recurrent, moderate.  She 
opined that "his mood disorder is the direct result of the 
veteran's bilateral, residuals cold weather injury to feet..."

In a June 2002 VA mental disorders examinations the veteran 
reported not doing well due to pain in his hands and feet.  
He attributed it to Raynaud's disease.  When asked about 
depression, he reported being depressed for about two years.  
He noted that this was in part because of his disability, 
because he was not working, and because his grandson was 
stillborn.  He reported a number of deaths of close people 
over the past few years including his godfather, 3 sisters 
in-laws, grandson, and 2 first cousins.  He has not worked 
since August 1999.  He denied alcohol and drug abuse.  He 
remained married for 25 years.

The examiner noted that the veteran was casually groomed and 
walked with the aide of a brace.  He made virtually no eye 
contact whatsoever.  He was fully cooperative but appeared 
rather dysphoric.  His speech was essentially normal in rate 
and rhythm.  Mood was predominantly of considerable 
depression, and affect was appropriate.  Thought process and 
associations were logical and tight with no looseness of 
association or confusion noted.  No gross impairment of 
memory was observed and the veteran was oriented.  There were 
no hallucinations or delusional material noted.  Insight and 
judgment were adequate.  The diagnosis was major depressive 
disorder, single episode, severe without psychotic episode.  
A GAF of 45 was assigned.  

The examiner opined that the etiology of the veteran's 
depression was unclear.  In part it appeared to be related to 
pain.  However it was unclear what the particular cause of 
the pain was.  The veteran also attributed the depression to 
the numerous deaths of close relatives.

By rating action in July 2002 service connection for an 
adjustment disorder secondary to cold injuries of the feet 
was denied.  In making that determination the RO noted that 
the evidence failed to establish any relationship between the 
cold injuries and claimed adjustment disorder.  In addition 
there was no evidence that an adjustment disorder began in 
service.

In an April 2003 VA cold injuries examination, the veteran 
reported sustaining cold injury to both feet in Germany in 
1975.  He received no treatment at the time as they were in 
the field.  He was currently taking Gabapentin and 
Nertryptyline with little relief of his neuropathic pain.  He 
complained of constant pain in both feet with weight bearing, 
and excessive sweating in hot weather.  He denied cold 
sensitization and amputations.  The records mention Raynaud's 
Phenomenon however when questioned the veteran was unable to 
described symptoms of Raynaud's.  He only stated that he had 
occasional tingling and numbness of the feet.  He 
specifically denied any change in coloration such as pallor 
or cyanosis which subsequently cleared.  His complaints of 
pain were pretty much constant.  He did have diminished 
sensations of the toes.  He had no history of fungal 
infections, ulcerations, scars, or disturbance of nail 
growth.  He denied arthritic pain of the feet or swelling, 
changes in skin color or thickness.  

A review of the claims file revealed he had been diagnosed 
with digital neuropathy, which was consistent with alcohol 
abuse in the past.  He denied alcohol abuse stating that, "I 
drank a few when I was younger, but I quit in 1990."  He had 
not undergone any major surgery.  He had a history of 
hypertension and took Felodipine daily.  He denied any other 
major illness and specifically denied a history of diabetes 
mellitus.  He had never smoked and had no history of skin 
cancer.  

The examiner noted the foot color was unremarkable and 
uniform.  There was no cyanosis, hyperemia, edema, or 
ulcerations noticed.  The feet were cool to touch and dry.  
He had no evidence of fungus, scars, and his nails were 
intact.  He had diminished sensation over the distal toes.  
No orthopedic abnormalities were noted.  There was no 
evidence of Raynaud's noted.  The diagnosis was residuals, 
cold injury to feet.

The examiner noted that the veteran's history was 
inconsistent with the presence of Raynaud's phenomenon and 
there was no physical evidence to support this diagnosis upon 
examination.  Regarding diminished sensation it was at least 
as likely as not that the diminished sensations of the toes 
could well be due to his cold injuries, but review of the 
records suggests that it may be equally likely that this was 
due to other factors such as alcohol abuse in the past.

In an April 2003 VA mental disorders examinations the 
examiner reviewed the claims file prior to examination.  The 
veteran reported being depressed due to pain in his legs and 
hands.  He stated that he took his medication and stayed 
sedated most of the time.  He again noted a number of deaths 
of close people recently.  He reported suicidal ideations but 
denied homicidal ideations.  

The examiner noted that the veteran was casually groomed and 
walked with the aid of braces under each arm.  He made 
limited eye contact.  He appeared rather dysphoric.  His 
speech was essentially normal in rate and rhythm.  Mood was 
depressed, and affect was appropriate.  Thought process and 
associations were logical and tight with no looseness of 
association or confusion noted.  Insight was limited and 
judgment was adequate.  No hallucinations or delusional 
material were noted.  The diagnosis was adjustment disorder 
with depressed mood.  A GAF of 50 was assigned.  

The mental disorders examiner noted that the examiner who 
evaluated the veteran's cold injuries indicated that some of 
the veteran's complaints of physical problems could not be 
substantiated upon examination.  This cast some doubt that 
the veteran's depression was secondary to his cold injuries.  
In addition, the veteran suggested that some of his 
depression was linked to the deaths of close relatives, which 
he also stated in his previous VA examination.  Thus the 
examiner opined that the etiology of the depression remained 
uncertain.

By rating action in February 2005, the RO increased the 10 
percent ratings for cold injury to the left and right feet 
from 10 percent to 20 percent each effective to January 12, 
1998, the date of the change in the VA regulations regarding 
cold injuries.

The claims file contains service, private and VA medical 
treatment records.  In addition the file contains a favorable 
SSA determination dated in September 2001 awarding the 
veteran SSA disability benefits.  He had been found unable to 
work as of August 1999 due to Raynaud's phenomenon, 
polyneuropathy of the lower extremities, and diabetes 
mellitus.

In addition the file contains extensive VA and private 
treatment records for his cold injuries, depression, as well 
as other conditions.  

I.  Service Connection.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2003). 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2003).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Peripheral Neuropathy.  A February 1999 EMG study of the 
veteran's lower extremities resulted in an impression of 
peripheral neuropathy.  The veteran thereafter claimed 
service connection for peripheral neuropathy of the lower 
extremities as secondary to his cold injuries to the feet.

In support of his claim the veteran submitted several 
statements from Dr. Kovaleski who stated the following:  
"This man has a neuropathy stemming back to severe cold 
exposure.  I believe his neuropathy is related to his cold 
exposure that he sustained while in the Armed forces."  Dr. 
Kovaleski also stated:  "I believe that he suffered 
significant thermal injury causing his continued paresthesias 
of his lower extremities."

In the June 2000 VA examination, the examiner noted that an 
EMG of the lower extremities in February 1999 revealed an 
axonopathic sensory motor peripheral neuropathy of the lower 
extremities.  While the veteran reported never having an 
alcohol problem and only used alcohol socially in the past, 
he admitted being hospitalized in 1992 for at the Ft. Root 
VAMC for alcohol, cocaine, and marijuana abuse.  At that time 
he reportedly had been drinking 6 cans of beer and a pint of 
gin daily.  He reported no sobriety in the previous 5 years.  
It was the opinion of the examiner that the peripheral 
neuropathy was most likely secondary to ethanol toxicity.  
The rational for this opinion was the documentation of 
significant ethanol abuse for several years prior to the 
onset of these symptoms and the fact that the veteran had 
clinical evidence of sensory loss involving not only the 
service-connected lower extremities, but the upper 
extremities as well.  

In the April 2003 VA examination, the examiner noted that it 
was at least as likely as not that diminished sensations of 
the toes could well be due to his cold injuries, but review 
of the records suggests that it may be equally likely that 
this was due to other facts, such as alcohol abuse in the 
past.  The veteran had been diagnosed with digital neuropathy 
which was consistent with alcohol abuse in the past.  He 
denied alcohol abuse stating that, "I drank a few when I was 
younger, but I quit in 1990."  He also specifically denied a 
history of diabetes mellitus.

The examiner noted that he could not diagnose Raynaud's 
phenomenon as the veteran's history was inconsistent with the 
syndrome and there was no physical evidence to support this 
diagnosis upon examination.  

The Board notes that acute or subacute peripheral neuropathy 
is one of the diseases listed in 38 C.F.R. § 3.309(e) to 
which the presumption of service connection applies for 
veterans exposed to Agent Orange.  The regulation defines 
acute or subacute peripheral neuropathy as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2 
(2004).  The veteran's service personnel records indicate 
that he served in Germany, and he had no Vietnam service.  
Therefore, acute or subacute peripheral neuropathy is not 
shown to have been caused by Agent Orange exposure.  
Moreover, as the onset of peripheral neuropathy was 
approximately 22 years following his discharge from service, 
the presumptive provisions for a chronic neurological 
disorder are not for application.  See 38 C.F.R. §§ 3.307, 
3.309.

The Board notes the medical opinions linking the veteran's 
peripheral neuropathy to his long history of alcohol abuse.  
This is further explained by the fact that the disorder 
affects both his lower (cold injured) as well as his upper 
(nonservice-connected) extremities.  

In summary, the evidence shows that the veteran has some 
residual numbness in the lower extremities, which is the 
result of his cold injuries for which he has been awarded 
benefits.  In addition, he has peripheral neuropathy in the 
bilateral lower and upper extremities, which appears to be 
related to alcohol abuse in the past, and not his cold 
injury.

The probative medical evidence shows that the peripheral 
neuropathy is not related to an in-service disease or injury, 
or a service-connected disability.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for peripheral neuropathy.

An Acquired Psychiatric Disorder.  In March 2001, the veteran 
filed a claim for service connection for an adjustment 
disorder secondary to cold injuries of the feet.  

The RO subsequently received VA mental health clinic records 
revealing treatment for major depression, including a 
November 2001 letter from a VA Mental Health Clinic nurse, 
who opined that, "his mood disorder is the direct result of 
the veteran's bilateral, residuals cold weather injury to 
feet..."

In a June 2002 VA mental disorders examinations the diagnosis 
was major depressive disorder, single episode, severe without 
psychotic episode.  The examiner opined that the etiology of 
the depression was unclear.  In part it appeared to be 
related to his pain.  However it was unclear what the 
particular cause of the pain was.  The veteran also 
attributed the depression to the numerous deaths of close 
relatives.

In the April 2003 VA mental disorders examinations the 
examiner reviewed the claims file prior to examination.  The 
diagnosis was adjustment disorder with depressed mood.  The 
examiner again noted that the etiology of the depression was 
somewhat unclear.  He discussed the veteran's depression with 
the cold injuries examiner who noted that some of the 
veteran's complaints of physical problems could not be 
substantiated by examination.  This cast some doubt that the 
veteran's depression was secondary to his cold injuries.  In 
addition, the veteran suggested that some of his depression 
was linked to the deaths of close relatives, which he also 
stated in his previous VA examination.  Thus the examiner 
opined that the etiology of the depression remained 
uncertain.

None of the private or VA medical records, SSA records, or VA 
examinations supports the veteran's contention or the 
November 2001 VA Mental Health Clinic nurse's opinion, that 
the veteran's mood disorder was the direct result of his 
residuals of cold weather injury to the feet.

Importantly, the VA psychiatrist who reviewed the medical 
records and examined the veteran in June 2002 and April 2003 
found that the etiology of his depression was unclear.  It 
was noted that some of the veteran's complaints of physical 
problems could not be substantiated.  In addition the veteran 
reported being depressed over his unemployment, as well as 
the deaths of several relatives, including his parents, 
godfather, 3 sister in-laws, 2 first cousins, and his 
grandson.  

The Board finds that reviews of the evidence conducted 
subsequent to the November 2001 VA nurse's offered medical 
opinion concluded that the etiological relationship between 
any current psychiatric disorder and the veteran's cold 
weather injury to the feet was unclear.  The VA mental 
disorders examinations in June 2002 and April 2003 cast doubt 
that the mental disorder was secondary to cold injuries.

The April 2003 VA opinion demonstrates that the veteran's 
depression is of uncertain etiology.  Although no definitive 
opinion as to etiology was provided, it was doubtful the 
disorder was related to cold injury based upon the findings 
of the April 2003 VA cold injury protocol examination.  Thus, 
the Board finds that the veteran's cold injuries neither 
caused nor aggravated his psychiatric disorder.

Throughout his claim, the veteran has asserted that his 
psychiatric disorder is secondary to service-connected cold 
injuries. The veteran does not contend, and the evidence does 
not show that he has any special medical training in this 
regard.  The Board does not doubt the sincerity of the belief 
in this claimed causal connection. However, it is the 
province of trained health care professionals to enter 
conclusions, which require medical expertise, such as 
opinions as to diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994) (the veteran's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation), Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his psychiatric 
disorder is secondary to his cold injuries cannot be accepted 
as competent evidence.

Having reviewed the evidence of record, the Board finds that 
service connection for a psychiatric disorder as caused by or 
aggravated by service-connected cold injuries is not 
warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, the Board finds that the evidence is not 
evenly balanced and that the preponderance of the evidence is 
against his claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55057 (1991).

II.  Increased Ratings.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for cold injury 
residuals involving the extremities, the Board must evaluate 
the relevant evidence since the effective date of the award; 
it may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson, at 125-26.

Change in Regulations.  VA twice promulgated amended 
regulations for cold injury residuals, effective January 12, 
1998, and August 13, 1998.  See 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997); 63 Fed. Reg. 37778-37779 (July 14, 1998).  
The timing of the changes require the Board to first consider 
the claims under the pre-amended regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Pre-Amended Regulations.  Specifically, pre-amended DC 7122, 
formerly residuals of frozen feet (immersion foot), was 
revised effective from January 12, 1998, and is now 
designated as residuals of cold injury.  Under the former 
rating criteria, residuals of frozen feet with mild symptoms 
such as chilblains were rated as 10 percent disabling whether 
unilateral or bilateral.  Persistent moderate swelling, 
tenderness, redness, etc. was rated 20 percent when 
unilateral and 30 percent when bilateral.  Loss of toes or 
parts, and persistent severe symptoms were rated 30 percent 
when unilateral and 50 percent when bilateral.

After a review of the record, the Board concludes that an 
evaluation in excess of 10 percent for frostbite of the feet 
is not warranted under the pre-amended regulations.  The 10 
percent rating anticipates mild symptoms such as chilblains.   

In a November 1992 VA examination the examiner noted 
excellent hair growth on the dorsum of both feet and toes, 
and good pulses in the peripheral arteries.  

In a personal hearing at the RO in February 1998, the veteran 
testified that his feet have bothered him as he got older and 
his main symptoms were pain and throbbing.  

The Board notes that there is currently no evidence of 
persistent moderate swelling, tenderness, redness, loss of 
toes, or parts.  As such there is no evidence for a higher 
rating under the pre-amended regulations and there is no 
evidence for an increased initial rating for the period from 
October 7, 1996 to January 11, 1998.

As the criteria for a higher rating were not shown, the Board 
finds that the claim for a higher than 10 percent initial 
rating under the pre-amended regulations must be denied.

Amended Regulations.  Under the amended regulations, DC 7122 
provides for a 30 percent rating for cold injury residuals, 
with pain, numbness, cold sensitivity, or arthralgia, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis) of 
affected parts.  No higher rating is assignable for cold 
injury residuals under DC 7122. 

A 20 percent rating is assigned for pain, numbness, cold 
sensitivity, or arthralgia, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis) of 
affected parts. 

A 10 percent rating is assigned for pain, numbness, cold 
sensitivity, or arthralgia. Amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy should be 
separately evaluated under other diagnostic codes.  Each 
affected part (hand, foot, ear, nose) is evaluated separately 
and the ratings are combined, if appropriate, in accordance 
with 38 C.F.R. §§ 4.25 and 4.26.

The rating criteria for residuals of cold injury in the 
Schedule were again amended, effective August 13, 1998, in 
order to incorporate additional comments VA had received on 
the proposed criteria.  See 63 Fed. Reg. 37778-37779 (July 
14, 1998). The additional amendment clarifies that 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under DC 7122.  Id.  It was also noted 
that arthralgia is but one type of pain that will satisfy the 
evaluation criterion.  See 63 Fed. Reg. 37779 (July 14, 
1998).  Otherwise, the basic evaluations remained unchanged.

As the symptoms associated with cold injury residuals are 
essentially the same for both feet, the Board will analyze 
them together, although they are now separately rated.

After a review of the record, the Board concludes that 
evaluations in excess of 20 percent for cold injury residuals 
of the right and left feet are not warranted under the 
amended regulations.  As noted, the highest rating available 
under the amended regulations is a 30 percent rating for each 
foot, which requires pain, numbness, cold sensitivity, or 
arthralgia, PLUS two or more of the following: 

tissue loss, nail abnormalities, color changes, locally 
impaired sensation, 
hyperhidrosis, or X-ray abnormalities.

While the veteran has consistently reported pain, numbness, 
cold sensitivity, and discoloration of the 5th toenails 
bilaterally, the Board finds that higher ratings are not 
warranted because there is no evidence of two of the required 
symptoms of tissue loss, generalized nail abnormalities, 
color changes of the skin, impaired sensation, hyperhidrosis, 
or X-ray abnormalities.

Specifically, in a May 1999 VA examination report, the 
physical examination revealed no evidence of pes planus, pes 
cavus deformity, callous formation, loss of digits, or fungal 
infection of the feet.  Toenail thickness was normal but 
there was hyperpigmentation of the fifth toenails 
bilaterally.  There was partial hair loss over the toes and 
dorsum of the feet.  The feet were moist but cool to touch 
and dorsalis pedis and posterior tibial pulses were excellent 
bilaterally. 

In a June 2000 VA examination, the examiner noted a 
generalized distal symmetrical sensory motor peripheral 
neuropathy involving both upper and lower extremities.  He 
opined this was most likely secondary to ethanol toxicity.  
The rational for this opinion was the documented significant 
ethanol abuse for several years prior to the onset of these 
symptoms and the fact that the veteran had clinical evidence 
of sensory loss involving both the upper and lower 
extremities; myositis resulting in myalgia and lower 
extremity weakness most probably present for the past 4 
years.

Similarly, in the more recent April 2003 VA examination 
report, the examiner specifically noted that the records 
mentioned a diagnosis of Raynaud's phenomenon however the 
veteran was unable to described symptoms of Raynaud's.  The 
veteran only stated that he had occasional tingling and 
numbness of the feet.  He had no history of fungal 
infections, ulcerations, scars, or disturbance of nail 
growth.  He denied arthritic pain of the feet or swelling, 
changes in skin color or thickness.  

The examiner noted the foot color was unremarkable and 
uniform.  There was no cyanosis, hyperemia, edema, 
ulcerations noticed.  The feet were cool to touch and dry.  
He had no evidence of fungus, scars, and his nails were 
intact.  He had diminished sensation over the distal toes.  
No orthopedic abnormalities were noted.  There was no 
evidence of Raynaud's noted.  

Based on the above evidence, the Board finds no basis to 
assign higher ratings at this time under DC 7122.  
Significantly, while the veteran reports on-going symptoms of 
cold sensitization, pain, numbness, and a cold feeling to the 
feet, those symptoms alone are not sufficient to establish a 
higher evaluation.  As symptoms of tissue loss, nail 
abnormalities, color changes, impaired sensation, 
hyperhidrosis, or X-ray abnormalities are not shown, the 
Board finds that the claims for higher ratings for cold 
injury residuals to both feet must be denied.  Accordingly, 
the medical evidence of record does not support a higher than 
20 percent rating for right and left foot cold injury 
residuals at this time.

The Board has also considered whether the veteran may be 
entitled to a separate compensable rating under either the 
pre-amended or amended regulations regarding Raynaud's 
Disease.

Under the pre-amended regulations, a severe form of Raynaud's 
Disease with marked circulatory changes such as to produce 
total incapacity or to require house or bed confinement 
warranted a 100 percent evaluation. When manifest by multiple 
painful, ulcerated area, a 60 percent rating was assigned.  
With frequent vasomotor disturbances characterized by 
blanching, rubor and cyanosis, a 40 percent rating was 
granted.  Occasional attacks of blanching or flushing 
warranted a 20 percent evaluation.  38 C.F.R. § 4.104, DC 
7117, as in effect prior to January 12, 1998.

The amended rating criteria for evaluating Raynaud's Disease 
are as follows:

With two or more digital ulcers plus autoamputation of 
one or more digits 
and history of characteristic attacks; rate as 100 
percent disabling.

With two or more digital ulcers and history of 
characteristic attacks; 
rate as 60 percent disabling.

Characteristic attacks occurring at least daily; rate as 
40 percent 
disabling.

Characteristic attacks occurring four to six times a 
week; rate as 20 percent disabling.

Characteristic attacks occurring one to three times a 
week; rate as 10 percent disabling.

38 C.F.R. § 4.104, DC 7117 (2004).

After a review of the claims file, the Board finds that a 
separate compensable rating is not warranted for Raynaud's 
disease, under either the pre-amended or amended regulations.  

First, while the Raynaud's phenomenon was listed as a 
disability by the SSA in 2001, the VA cold injury protocol 
examiner in April 2003 found no evidence of Raynaud's 
phenomenon.  The veteran's only complaints at that time were 
constant pain and excessive sweating.  Similarly, in the 
earlier June 2000 VA examination, the veteran's only 
complaints were numbness in both feet.  Physical examination 
revealed no symptomatology consistent with Raynaud's Disease.  
Therefore, the Board can find no basis for a separate 
compensable rating under the pre-amended DC 7117.

None of the post-amendment examiners have described 
"characteristic attacks" or symptoms consistent with 
Raynaud's disease.  That is to say, there has never been 
evidence of color changes of the feet or digits.  In the most 
thorough and recent of the examination reports, dated in 
April 2003, the examiner specifically found that the veteran 
had no physical evidence of Raynaud's phenomenon.  As such, 
there is no basis for a separate compensable rating for 
Raynaud's disease at this time under the amended regulations.

Any reasonable doubt regarding the degree of disability has 
already been resolved in favor of the veteran, as he is in 
receipt of a 20 percent rating for each foot notwithstanding 
the fact that not all criteria are met for a 20 percent 
rating.  There is no question as to whether a 20 percent or 
30 percent rating should be applied, as the disability 
picture does not more nearly approximate the 30 percent 
rating and the lower rating was properly assigned.

Consequently, the claim for ratings in excess of 20 percent 
for residuals of frostbite, for each lower extremity must be 
denied.

In addition as the evidence does not reveal moderate 
persistent swelling, tenderness, or redness under the pre-
amendment criteria, entitlement to an initial increased 
disability evaluation greater than 10 percent for residuals 
of a cold injury to both feet, from October 7, 1996, to 
January 11, 1998, must also be denied.







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for an acquired psychiatric disorder is 
denied.

A disability evaluation in excess of 10 percent for residuals 
of a cold injury to both feet, from October 7, 1996, to 
January 11, 1998, is denied.

A disability evaluation in excess of 20 percent for cold 
injury residuals, right foot from January 12, 1998, is 
denied.

A disability evaluation in excess of 20 percent for cold 
injury residuals, left foot from January 12, 1998, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


